Citation Nr: 9934100	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-03 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a depressive 
disorder.

2.	Entitlement to service connection for a sleep disorder.

3.	Entitlement to service connection for multiple joint 
arthritis.

4.	Entitlement to service connection for a fungal infection 
of the feet and hands with systemic mycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1975.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina. 


FINDINGS OF FACT

1.	The veteran has not presented claims of entitlement to 
service connection for depressive and sleep disorders that 
are plausible or capable of substantiation. 

2.	The claims of entitlement to service connection for 
multiple joint arthritis and a fungal infection of the feet 
and hands with systemic mycosis are plausible.
	

CONCLUSIONS OF LAW

1.	The claims of entitlement to service connection for 
depressive and sleep disorders are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.	The claims of entitlement to service connection for 
multiple joint arthritis and a fungal infection of the feet 
and hands with systemic mycosis are well grounded.  
38 U.S.C.A. § 5107(a).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a depressive 
disorder, a sleep disorder, multiple joint arthritis, and a 
fungal infection of the feet and hands with systemic mycosis.  
The legal question to be answered initially is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims that are plausible.  If he has not presented well-
grounded claims, his appeal must fail with respect to these 
claims and there is no duty to assist him further in the 
development of these claims.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that the veteran's claims 
of entitlement to service connection for depressive and sleep 
disorders are not well grounded, but the claims for multiple 
joint arthritis and a fungal infection of the feet and hands 
with systemic mycosis are well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Further, arthritis may be 
presumed to have been incurred during service if it becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 
 
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claims for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

A.  Not Well-Grounded Claims

In the present case, the service medical records show that, 
in April 1957, while home ported in Newport, Rhode Island, 
the veteran was treated for acute epigastric distress.  This 
was the fourth episode in the prior two years.  His 
psychiatric history indicated that he had been close to a 
"nervous breakdown" in the past, apparently due to his wife 
wanting him to come home to South Carolina.  The diagnosis 
was psychogenic gastrointestinal reaction (pyloro-spasm).  In 
another treatment report for April 1957, the veteran reported 
that he noticed in the past and recently, abdominal distress 
following emotional upsets on several occasions that was 
"caused by" his wife's distressing phone calls.  The 
diagnosis was psychogenic gastrointestinal reaction.  The 
remainder of the service medical records, including the 
August 1975 separation examination, are negative for any 
findings, treatment, or diagnosis of either a depressive 
disorder or a sleep disorder.

While post-service medical records reveal that the veteran 
has been treated for depression, no examiner has linked this 
disorder with the appellant's active duty service.  Further, 
the appellant has not submitted any competent evidence 
otherwise suggesting such a nexus.  

Rather, the only evidence presented by the veteran that tends 
to show a connection between his depression and service are 
his own statements.  However, his lay assertions of record 
claiming to relate his disorder to service, are not competent 
evidence relating a present condition to the appellant's 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Indeed, a well grounded claim requires competent 
evidence linking the current disability to the veteran's 
active duty service.  In the absence of such evidence the 
Board finds that the appellant has failed to fulfill his 
statutory burden of submitting a well grounded claim of 
entitlement to service connection for a depressive disorder.  
Under such circumstances this claim is denied as not well 
grounded. 

With regard to the claim of entitlement to service connection 
for a sleeping disorder, the record does not show that the 
veteran currently suffers from this disability.  In this 
respect, the post-service medical evidence of record does not 
offer a current diagnosis for a sleeping disorder.  As a 
well-grounded claim requires competent evidence that the 
claimant actually has the disability in question, the Board 
must conclude that the veteran has failed to fulfill his 
statutory burden of submitting a well grounded claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Moreover, even assuming that the appellant has a sleep 
disorder, the record provides no competent evidence linking 
this disorder to the veteran's military service. 
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical opinion or other competent evidence 
to support his claim that he has a sleep disorder, the Board 
finds that he has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim was well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  

As the foregoing explains the need for competent evidence of 
current disabilities which are linked by competent evidence 
to service, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69 (1995).

B.  Well-Grounded Claims

As indicated above, with respect to the veteran's claims for 
service connection for multiple joint arthritis and a fungal 
infection of the feet and hands with systemic mycosis, the 
Board finds that the veteran has submitted evidence of well-
grounded claims.  38 U.S.C.A. § 5107(a). 

In this respect, service medical records, specifically his 
October 1956 enlistment examination, shows that the veteran 
was missing the distal phalanx of the left fourth finger.  In 
September 1965, the veteran was treated for a cutaneous 
eruption on the trunk and the proximal areas of the arms.  
These were described as a faintly erythematous macular rash 
that resembled pityriasis rosea in distribution.  A 
subsequent treatment record for September 1965 diagnosed the 
veteran with tinea versicolor.  However, in a later treatment 
record from September 1965, the examiner indicated that the 
eruption was more generalized, not being characteristic of 
tinea versicolor or pityriasis rosea.  The assessment was 
questionable lichen planus.  In another treatment record from 
September, the skin eruption appeared to be more generalized, 
which was opined to not be characteristic of versicolor or 
pityriasis rosea.  The assessment was questionable lichen 
planus. 

The veteran, in April 1969, complained of left knee pain in 
the superior aspect of the patella.  The history of this pain 
dated to age 16 when he hit his knee against brick steps.  
The assessment was possible patella osteochondritis.  On his 
June 1967 examination, an X-ray study was reported to have 
revealed spine bifida occulta of the first sacral segment, 
but no other significant abnormality. 

In a letter of appreciation from the Navy, the veteran, from 
April to June 1968, was reported to have voluntarily exposed 
himself to great physical discomfort in order to provide 
meaningful data on the thermal insulation characteristics of 
a one man canopied raft in conjunction with an immersion suit 
following immersion in extremely cold water.    

In August 1968, the veteran complained of swelling in the 
left patellar area.  An X-ray study revealed no significant 
abnormalities.  In an April 1969 X-ray report, there was 
reported to be no evidence of a loose body in the knee, but 
there was a prominent fabella.  In December 1970, there was 
reported to be a growth on the dorsum of the right hand with 
a varicose appearance.  The impression was right hand nevus.

In January 1971, the veteran was seen for multiple joint pain 
involving both shoulders, elbows, knees, wrists and ankles.  
The veteran stated that at age 14, he remembered falling on 
his left knee with pain resulting for several days in 
duration.  He was subsequently well until 1963 when he 
developed periodic painful swellings without erythematous 
reactions over his left knee which would cause him to limp 
for several days.  The pain would subside and disappear 
spontaneously.  Since 1963, he had two or three yearly 
occurrences of similar pain, swelling and resolution.  The 
veteran also reported that, while stationed in Italy in 1967, 
he had been treated with penicillin for strep throat 
infections.  The veteran shortly thereafter became involved 
in stress testing programs for the space program.  As part of 
this program, the veteran was exposed to very cold, almost 
freezing water, and to extremes of heat to 112 degrees 
Fahrenheit.   He was reported to have developed, over the 
past year and a half, joint pains in the wrists, ankles, 
elbows and shoulders with swelling, but no areas of direct 
inflammation.  He denied having pain, inflammation or 
swelling in the fingers or toes.  X-ray studies of the 
shoulders, elbows, wrists and knees were all normal.  As all 
laboratory data were essentially negative, because of the 
veteran's space testing program and his being in cold water, 
a consultant suggested cryoglobulin and cryofibrinogen as 
possible precipitating causes.  At that time, a diagnosis of 
arthritis of any etiology could not be made.  The diagnosis 
was arthralgia, etiology undetermined.

An April 1972 X-ray study was within normal limits.  In March 
1975, he complained of painful anterior cervical nodes.  On 
examination in September 1972, the veteran was missing the 
distal phalanx of the left fourth finger.  He was diagnosed 
with a status post-traumatic amputation of the left fourth 
finger.  There was also a spinal bifida occulta of the first 
sacral segment.  In November 1972, he was treated for general 
malaise, chills and fever, and an ache in the joints and 
muscles.  The impression was flu. 

The veteran, in February 1973, was hospitalized after 
complaining of head and back pain for 24 hours.  About four 
days prior to admission, he had developed blisters on the 
bottom of his right foot that became tender.  The day before 
admission, they became so tender that he was unable to walk 
and he then went to the dispensary where he was found to have 
a small abscess on the bottom of his foot.  Lymphangitis was 
noted from the foot all the way up the leg to the groin with 
tender right inguinal nodes.  At that time, the abscess was 
drained.  A gram stain was done on the foot lesion that 
revealed gram positive cocci.  The final diagnosis was 
impetigo with lymphadenitis. 

In March 1973, the veteran was treated for sepsis secondary 
to ascending lymphangitis, secondary to an infected rash in 
the instep of the right foot.  The impression was 
questionable fungal dermatosis.  In another treatment report 
from March 1973, the veteran was reported to have been 
recently admitted for sepsis secondary to ascending 
lymphangitis secondary to infected dermatitis of the right 
foot.  He was reported to have eruptions that started in 
November 1972 that had worsened on the right side.  Physical 
examination revealed a deep vesicular eruption on the arch of 
the right sole as well as a scale from ruptured vesicles.  
The impression was tinea pedis.  In February 1974, the 
veteran was treated for questionable arthralgias.  The 
arthralgias were reported to represent an early rheumatoid 
arthritic process. 

In his August 1975 Report of Medical History for retirement, 
the veteran reported a history of swollen or painful joints, 
arthritis, rheumatism or bursitis, and skin diseases.  He 
specifically stated that he underwent amputation of the left 
distal phalanx of the fourth finger of the left hand in 
August 1956, was treated for arthralgia in January 1971, and 
was treated for impetigo with lymphadenitis in February 1973.  
In the physician summary section, the examiner indicated that 
the veteran experienced periodic arthralgia.  In his August 
1975 retirement examination report, the veteran was reported 
to have abnormal upper extremities due to the absence of the 
distal phalanx of the left, fourth finger.  His skin was 
negative for any fungal disorder, and arthritis was not 
diagnosed at any time.

Postservice, in an October 1993 private medical statement 
from Mark Pomerans, M.D., the veteran's arthritis was 
reported to have been variously diagnosed as rheumatoid 
arthritis, osteo arthritis and degenerative joint disease.  
Dr. Pomerans indicated that the veteran's arthritic disorder 
started shortly after he was assigned to the United States 
Space Program in the Navy as a test subject from 1967 to 
1971.  He indicated that the veteran was subjected to extreme 
heat and cold, high and low altitudes, high and low pressure 
chambers, and subjected to an excessive amount of extreme G 
force.  He stated that the veteran began complaining of 
muscular skeletal conditions as early 1969 and was finally 
admitted for study of these conditions in 1971.  At that 
point the studies showed changes compatible with rheumatoid 
arthritis, but could be explained on the sudden, abrupt, and 
excessive environmental changes that had profoundly affected 
his connective tissue.  Since that time, his symptoms had 
been increasing, localizing most prevalent on his back, 
shoulders, knees and hands.  Symptoms were frequent swelling, 
stiffness and pain that affected his ability to ambulate, 
lift, bend and walk on an incline, as well as lifting or 
carrying over five pounds. 

With respect to the veteran's systemic mycosis, the examiner 
indicated that upon return from his assignment in 1972, the 
veteran developed acute infectious symptoms that required 
hospitalization and was diagnosed at that time as impetigo 
with lymphatitis.  Shortly after this admission, the veteran 
had another episode of an infectious disease localized in 
both feet and hands that currently appeared as tinea vacuolar 
eruption.  Dr. Pomerans indicated that since 1973, about 
twice a year, the veteran had acute flair ups of mycosis 
infections, affecting his hands and feet that resulted in 
either hospitalization or imposing the inability to utilize 
his hands or to walk.

In light of Dr. Pomerans' October 1993 private medical 
statement, providing a nexus between the veteran's current 
multiple joint arthritis and skin disorder and service, as 
well as a like November 1993 statement from Jefferson U. 
Davis, M.D., relative to the etiology of a fungal disorder, 
the Board concludes that the veteran's claims for service 
connection for these disorders are well grounded.


ORDER

The claims of entitlement to service connection for multiple 
joint arthritis and a fungal infection of the feet and hands 
with systemic mycosis are plausible.  The claims of 
entitlement to service connection for depressive and sleep 
disorders are denied as not well grounded.


REMAND

With respect to the veteran's claims for service connection 
for multiple joint arthritis and a fungal infection of the 
feet and hands with systemic mycosis, the Board observes that 
the aforementioned medical evidence shows that the veteran 
was treated in the service on numerous occasions for 
arthralgias of unknown etiology and a skin condition of the 
hands and feet.  Moreover, as indicated above, Dr. Pomerans, 
in his October 1993 private medical statement, provided a 
nexus between the veteran's multiple joint arthritis and skin 
disorder and service.

Hence, these claims are well grounded.  38 U.S.C.A. § 5107.  
On consideration of the above medical evidence, however, the 
Board finds that further development is in order to clarify 
the relationship, if any, between the veteran's current 
multiple joint arthritis and a fungal infection of the feet 
and hands with systemic mycosis and service.
 
The Board notes that the veteran is in receipt of Social 
Security Administration (SSA) benefits, in part, for his 
multiple joint arthritis and skin disorder, and that the 
final February 1994 SSA decision is of record.  All of the 
medical records utilized by the SSA are, however, not of 
record and further development is in order.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

Therefore, this case is REMANDED for the following action:

1.	The RO should contact the SSA and 
request any and all medical records 
pertaining to the SSA's February 1994 
final disability benefits decision.  All 
attempts to secure these records must be 
documented in the claims folder, and any 
records received should be associated 
therein.
	
2.  The RO should contact the veteran and 
request that he identify any health care 
provider who has provided treatment for 
his multiple joint arthritis and his 
fungal infection of the feet and hands 
with systemic mycosis.  If VA was the 
provider of choice, the specific medical 
center or outpatient clinic utilized must 
be identified.  The RO should 
specifically request that veteran provide 
the complete name and address of a Dr. 
Taylor, located in Greensboro, North 
Carolina.  Following receipt of the 
veteran's response appropriate action 
should be undertaken.

3.	 The veteran should be afforded a VA 
orthopedic examination, by a physician, 
to determine the nature and etiology of 
any multiple joint arthritis.  Since it 
is important that each disability be 
viewed in relation to its history, the 
veteran's claims folder and a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to 
conducting the requested examination.  If 
the examiner determines that the veteran 
has multiple joint arthritis, he/she must 
offer an opinion as to whether it is at 
least as likely as not that this disorder 
was caused, or aggravated, by the 
appellant's military service.  The 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

4.	The RO should afford the veteran a VA 
dermatological examination by a 
physician, to determine the nature and 
etiology of any fungal infection of the 
feet and hands with systemic mycosis.  
Since it is important that each 
disability be viewed in relation to its 
history, the veteran's claims folder and 
a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination.  If the examiner determines 
that the veteran has a fungal infection 
of the feet and hands with systemic 
mycosis, he/she must offer an opinion as 
to whether it is at least as likely as 
not that this disorder was caused, or 
aggravated, by the appellant's military 
service.  The complete rationale for each 
opinion expressed should be set forth in 
a typewritten report. 

5.  For the requested examinations the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examinations.  If he fails to report for 
the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folder.

6.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examinations.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).

Upon completion of the above development, the RO should 
readjudicate the issues on appeal.  If any determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the 
case, and be given an opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  A copy of a letter of appreciation concerning the veteran's participation in cold water testing in 1968 is of 
record.

